 

Exhibit 10.3

Execution Version

AMENDMENT NO. 2

AMENDMENT No. 2, dated as of August 10, 2010 (this “Amendment”), to the Credit
Agreement referred to below, among NTELOS INC., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower party thereto (the “Subsidiary
Guarantors”) and the Lenders (as defined in the Credit Agreement referred to
below) party hereto.

PRELIMINARY STATEMENTS

A. The Borrower, the Subsidiary Guarantors, the Lenders, and JP Morgan Chase
Bank, N.A., as collateral agent, administrative agent, issuing bank and swing
line bank are parties to a Credit Agreement, dated as of August 7, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

B. As contemplated by Section 9.01 of the Credit Agreement, the Borrower has
requested that the Lenders amend certain terms of the Credit Agreement as
hereinafter provided, and the Required Lenders have agreed to amend the Credit
Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

SECTION 2. Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 3 of this Amendment, the Credit Agreement is
hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in appropriate alphabetical order:

“RUS” means the United States of America, acting through the Administrator of
the Rural Utilities Service.

“RUS Grant and Security Agreement” means the Broadband Initiatives Program Grant
and Security Agreement, to be dated on or about August 9, 2010, between NTELOS
Telephone Inc. and RUS (which agreement shall incorporate the terms of that
certain letter, dated July 23, 2010, from RUS to NTELOS Telephone Inc.), as such
agreement shall be amended, waived or otherwise modified to the extent permitted
by Section 5.02(o) of this Agreement.

“RUS Signing Date” means the date of the RUS Grant and Security Agreement.

(b) Section 5.01(o) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(o) Telecos. To the extent permitted by applicable law, cause the Telecos to
pay monthly cash dividends, directly or indirectly, to the Borrower no later
than fifteen days after the end of each calendar month in an amount for each
Teleco not to exceed its Distributable Cash Flow for such calendar month;
provided, that, notwithstanding the foregoing, (i) during the period commencing
on the RUS Signing Date and ending on December 31, 2010, the amount of cash



--------------------------------------------------------------------------------

dividends required to be made by NTELOS Telephone Inc. pursuant to this
Section 5.01(o) shall not exceed $35,000,000 in the aggregate (or such greater
amount as consented to by RUS in accordance with the RUS Grant and Security
Agreement), (ii) during the period commencing on January 1, 2011 and ending on
December 31, 2011, the amount of cash dividends required to be made by NTELOS
Telephone Inc. pursuant to this Section 5.01(o) shall not exceed $35,000,000 in
the aggregate (or such greater amount as consented to by RUS in accordance with
the RUS Grant and Security Agreement), (iii) during the period commencing on the
January 1, 2012 and ending on June 30, 2012, the amount of cash dividends
required to be made by NTELOS Telephone Inc. pursuant to this Section 5.01(o)
shall not exceed $17,500,000 in the aggregate (or such greater amount as
consented to by RUS in accordance with the RUS Grant and Security Agreement),
and (iv) subject to the second proviso hereof, during the period commencing on
July 1, 2012 and ending on the third anniversary of the RUS Signing Date (such
period, the “Dividend Restriction Period”), NTELOS Telephone Inc. shall not be
required to pay any cash dividends; provided further, that (x) NTELOS Telephone
Inc. shall immediately pay any dividend to the Borrower that it would otherwise
be required to pay in accordance with this Section 5.01(o) but for the
application of the immediately preceding proviso upon receipt of RUS’ consent or
if the restrictions on dividends contained in Section 7.7 of the RUS Grant and
Security Agreement cease to apply or such dividend is otherwise permitted by the
RUS Grant and Security Agreement, and (y) without limiting the generality of the
foregoing clause (x), no later than fifteen days after the restrictions on
dividends contained in Section 7.7 of the RUS Grant and Security Agreement cease
to apply or such dividend is otherwise permitted by the RUS Grant and Security
Agreement, NTELOS Telephone Inc. shall pay cash dividends to the Borrower in an
amount equal to the amount it would have otherwise been required to pay (but did
not otherwise pay) in accordance with this Section 5.01(o) but for the
application of the immediately preceding proviso for each month ending during
the Dividend Restriction Period.”

(c) Section 5.02(a) of the Credit Agreement is hereby amended by: (i) deleting
the word “and” at the end of clause (viii); (ii) replacing the “.” at the end of
clause (ix) with “; and”; and (iii) inserting a new clause (x) at the end
thereof as follows:

“(x) Liens in favor of RUS pursuant to the RUS Grant and Security Agreement.”.

(d) Section 5.02(k) of the Credit Agreement is hereby amended by: (i) deleting
the word “and” at the end of clause (v); (ii) replacing the “.” at the end of
clause (vi) with “; and”; and (iii) inserting a new clause (vii) at the end
thereof as follows:

“(vii) restrictions contained in the RUS Grant and Security Agreement.”.

(e) Section 5.02(m) of the Credit Agreement is hereby amended by: (i) deleting
the word “and” at the end of clause (vii); (ii) replacing the “.” at the end of
clause (viii) with “, and”; and (iii) inserting a new clause (ix) at the end
thereof as follows:

“(ix) restrictions contained in the RUS Grant and Security Agreement.”.

(f) Section 5.02 of the Credit Agreement is hereby amended by inserting a new
clause (o) at the end thereof as follows:

“(o) Amendments of RUS Grant and Security Agreement. Amend, modify or waive, or
permit any of its Subsidiaries to amend, modify or waive, the RUS Grant and
Security Agreement, other than amendments, modifications or waivers that do not
adversely affect the Agents or the Lenders.”

 

2



--------------------------------------------------------------------------------

 

(g) Section 5.03(g) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(g) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to (i) any holder of Debt of any Loan Party or of
any of its Subsidiaries pursuant to the terms of any indenture, loan or credit
or similar agreement and (ii) RUS in connection with the RUS Grant and Security
Agreement, and, in each case, not otherwise required to be furnished to the
Lender Parties pursuant to any other clause of this Section 5.03.”

SECTION 3. Effectiveness. The effectiveness of the amendments to the Credit
Agreement set forth in Section 2 of this Amendment is subject to the
satisfaction of the following conditions precedent (the date of such
satisfaction, the “Effective Date”):

(a) The Borrower, the Subsidiary Guarantors, and the Required Lenders shall have
executed and delivered this Amendment to the Administrative Agent;

(b) The Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer certifying that after giving effect to this Amendment,
(i) the representations and warranties contained in Section 6 of this Amendment
are true and correct, and (ii) the RUS Grant and Security Agreement, and the
entry therein by NTELOS Telephone Inc., will not conflict with or violate the
terms of any Loan Document; and

(c) The Borrower shall have paid to the Administrative Agent, for the account of
each Lender who executes and delivers this Amendment prior to 12:00 p.m. New
York time on August 9, 2010, an amendment fee in the amount of 0.05% of such
Lender’s aggregate Revolving Credit Commitment and outstanding Term B Advances
(including any outstanding Additional Term B Loans) under the Credit Agreement
on such date.

SECTION 4. Costs and Expenses. Without limiting the obligations of Borrower
under the Credit Agreement, the Borrower agrees to pay to the Administrative
Agent all of the Administrative Agent’s costs, expenses, fees and disbursements
paid or payable in connection with the preparation, negotiation, execution and
delivery of this Amendment, including the fees of counsel to the Administrative
Agent in connection with the foregoing.

SECTION 5. Consent and Affirmation of the Loan Parties.

(a) Each Loan Party (prior to and after giving effect to this Amendment) hereby
consents to the amendment of the Credit Agreement effected hereby and confirms
and agrees that, notwithstanding the effectiveness of this Amendment, each Loan
Document to which such Loan Party is a party is, and the obligations of such
Loan Party contained in the Credit Agreement, this Amendment or in any other
Loan Document to which it is a party are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects, in each
case as amended by this Amendment. For greater certainty and without limiting
the foregoing, each Loan Party hereby confirms that the existing security
interests granted by such Loan Party in favor of the Secured Parties pursuant to
the Loan Documents in the Collateral described therein shall continue to secure
the obligations of the Loan Parties under the Credit Agreement and the other
Loan Documents as and to the extent provided in the Loan Documents.

(b) Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, such Subsidiary
Guarantor is not required by the terms of the Credit Agreement or any other Loan
Document to consent to the amendments to the Credit

 

3



--------------------------------------------------------------------------------

Agreement effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Guarantor to any future amendments to the Credit Agreement.

SECTION 6. Confirmation of Representations and Warranties.

(a) Each Loan Party hereby represents and warrants, on and as of the date
hereof, that the representations and warranties contained in the Loan Documents
are true and correct in all material respects (without duplication of any
materiality qualifier contained in such representations and warranties) on and
as of the date hereof, before and after giving effect to this Amendment, as
though made on and as of the date hereof, other than any such representations or
warranties that, by their terms, refer to a specific date.

(b) Each Loan Party represents and warrants, on and as of the date hereof, that
(i) it has the requisite power to execute and deliver this Amendment, and all
corporate or other action required to be taken by it for the due and proper
authorization, execution, delivery and performance of this Amendment and the
consummation of the transactions contemplated hereby has been duly and validly
taken; (ii) this Amendment has been duly authorized, executed and delivered by
it and (iii) no action, consent or approval of, registration or filing with or
any other action by any Governmental Authority is or will be required in
connection with the execution and delivery of this Amendment.

(c) Each Loan Party represents and warrants that this Amendment constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(d) Each Loan Party hereby represents and warrants that, on and as of the date
hereof, no event has occurred and is continuing that constitutes a Default or an
Event of Default.

SECTION 7. Reference to and Effect on the Credit Agreement.

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.

(b) The Credit Agreement as specifically amended by this Amendment is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. This Amendment shall be a “Loan Document” for purposes of the
definition thereof in the Credit Agreement.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under the Credit Agreement.

SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
by telecopier or other electronic means of an executed counterpart of a
signature page to this Amendment shall be effective as delivery of an original
executed counterpart of this Amendment.

 

4



--------------------------------------------------------------------------------

 

SECTION 9. Governing Law. This Amendment, including any claim or controversy
arising herefrom whether sounding in contract law, tort law or otherwise, shall
be governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any conflicts of laws principles thereof that
would result in the application of any law other than the laws of the State of
New York.

SECTION 10. Headings. Section headings are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

SECTION 11. Severability. In case any provision in or obligation hereunder shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired hereby.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

NTELOS INC., as Borrower By  

 

Name:   Michael B. Moneymaker Title:   Executive Vice President, Chief Financial
Officer, Secretary and Treasurer

 

NA COMMUNICATIONS, INC. NTELOS CABLE INC. NTELOS CABLE OF VIRGINIA INC. NTELOS
COMMUNICATIONS INC. NTELOS COMMUNICATIONS SERVICES INC. NTELOS CORNERSTONE INC.
NTELOS LICENSES INC. NTELOS MEDIA INC. NTELOS NETACCESS INC. NTELOS NET LLC
NTELOS NETWORK INC. NTELOS OF WEST VIRGINIA INC. NTELOS PCS INC. NTELOS PCS
NORTH INC. R&B CABLE, INC. R&B COMMUNICATIONS, INC. R&B NETWORK, INC. RICHMOND
20MHZ, LLC ROANOKE & BOTETOURT NETWORK LLC THE BEEPER COMPANY VIRGINIA RSA 6 LLC
VIRGINIA PCS ALLIANCE, L.C. VIRGINIA TELECOMMUNICATIONS PARTNERSHIP WEST
VIRGINIA PCS ALLIANCE, L.C., as Guarantors

 

By  

 

Name:   Michael B. Moneymaker Title:   Executive Vice President, Chief Financial
Officer, Secretary and Treasurer

 

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Lender By  

 

Name:   Title:  

 

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

 

[NAME OF LENDER], as a Lender By  

 

Name:   Title:  

 

Signature Page to Amendment No. 2